DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1 and 2-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
4.	Claim 1 recites the limitation "the batteries" in lines 5-6 .  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of this Office Action, the limitation has been interpreted as "the plurality of  batteries" as there is antecedent basis.
5.	Claim 1 recites the limitation "the slave battery processors" in lines 8, 9,  and 10.  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of this Office Action, the limitation has been interpreted as "the plurality of  slave battery processors" as there is antecedent basis.
6.	Claims 2-10 are rejected as depending from claim 1.
7.	Claim 2 recites the limitation "the slave battery processors" in lines 3, 6, and 7.  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of this Office Action, the limitation has been interpreted as "the plurality of  slave battery processors" as there is antecedent basis.
8.	Claim 3 recites the limitation "the one of the slave battery processors" in lines 1-2, 3, and 4.  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of this Office Action, the limitation has been interpreted as "the one of the plurality of  slave battery processors" as there is antecedent basis.
9.	Claim 4 recites the limitation "the one of the slave battery processors" in lines 1-2, 3, and 4.  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of this Office Action, the limitation has been interpreted as "the one of the plurality of  slave battery processors" as there is antecedent basis.
10.	Claim 5 recites the limitation "the one of the slave battery processors" in lines 1-2, 2, 5, and 6.  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of this Office Action, the limitation has been interpreted as "the one of the plurality of  slave battery processors" as there is antecedent basis.
11.	Claim 5 recites the limitation "the other slave battery processors" in line 3.  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of this Office Action, the limitation has been interpreted as "the other of the plurality of slave battery processors".
12.	Claim 6 recites the limitation "the slave battery processors" in line 3.  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of this Office Action, the limitation has been interpreted as "the plurality of  slave battery processors" as there is antecedent basis.
13.	Claim 6 recites the limitation "the operation mode" in line 2.  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of this Office Action, the limitation has been interpreted as "an operation mode".
14.	Claim 6 recites the limitation "the battery" in line 3.  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of this Office Action, the limitation has been interpreted as "a battery".
15.	Claim 7 recites the limitation "the operation mode" in line 2.  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of this Office Action, the limitation has been interpreted as "an operation mode".
16.	Claim 7 recites the limitation "the one of the slave battery processors" in line 2.  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of this Office Action, the limitation has been interpreted as "the one of the plurality of  slave battery processors" as there is antecedent basis.
17.	Claim 7 recites the limitation "the battery" in line 3.  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of this Office Action, the limitation has been interpreted as "a battery".
18.	Claim 8 recites the limitation "the slave battery processors" in lines 1-2,  and 2-3.  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of this Office Action, the limitation has been interpreted as "the plurality of  slave battery processors" as there is antecedent basis.
19.	Claim 9 recites the limitation "the slave battery processors" in line 1.  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of this Office Action, the limitation has been interpreted as "the plurality of  slave battery processors" as there is antecedent basis.
20.	Claim 10 recites the limitation "the batteries" in line 2 .  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of this Office Action, the limitation has been interpreted as "the plurality of  batteries" as there is antecedent basis.
21.	Claims 11 and 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
22.	Claim 11 recites the limitation "the slave battery processors" in lines 3-4, 5, 6, 8-9, and 10.  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of this Office Action, the limitation has been interpreted as "the plurality of  slave battery processors" as there is antecedent basis.
23.	Claim 11 recites the limitation "the batteries" in lines 5-6 .  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of this Office Action, the limitation has been interpreted as " batteries".
24.	Claims 12-16 are rejected as depending from claim 11.
25.	Claim 12 recites the limitation "the slave battery processors" in lines 2, 4, 6, 8, and 9.  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of this Office Action, the limitation has been interpreted as "the plurality of  slave battery processors" as there is antecedent basis.
26.	Claim 13 recites the limitation "the slave battery processors" in lines 3, 5, and  6.  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of this Office Action, the limitation has been interpreted as "the plurality of  slave battery processors" as there is antecedent basis.
27.	Claim 14 recites the limitation "the slave battery processors" in lines 3,  and  4-5.  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of this Office Action, the limitation has been interpreted as "the plurality of  slave battery processors" as there is antecedent basis.
28.	Claim 15 recites the limitation "the slave battery processors" in lines 2,  and  4.  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of this Office Action, the limitation has been interpreted as "the plurality of  slave battery processors" as there is antecedent basis.
29.	Claim 15 recites the limitation "the operation mode" in line 4.  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of this Office Action, the limitation has been interpreted as "an operation mode".
30.	Claim 16 recites the limitation "the slave battery processors" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of this Office Action, the limitation has been interpreted as "the plurality of  slave battery processors" as there is antecedent basis.
Claim Rejections - 35 USC § 102
31.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
32.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


33.	Claim(s) 1, 2, 5-7, 10-12, 14, 15, and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sivertsen (US 2009/0027009).
Regarding claim 1, Sivertsen discloses a battery system (abstract) comprising: a master battery processor configured to transmit monitoring commands (master controller [0014], [0035]); and a plurality of slave battery processors to couple to a plurality of batteries (plurality of monitor modules [0014], [0031]), and configured to transmit, to the master battery processor, battery information of the plurality of batteries, in response to the monitoring commands(battery voltage, temperature [0014]), wherein the master battery processor is configured to determine operation modes of the plurality of  slave battery processors based on the battery information transmitted from the plurality of slave battery processors(determine if any of the plurality of batteries require balancing measures [0014], [0029]), and the plurality of slave battery processors are to communicate with the master battery processor at different communication participation rates according to the determined operation modes( depending on the balancing command, the monitor activates one or a combination of balancing methods and commands for reporting temperature, reporting voltage, reporting status can be executed by the monitor modules in response to receiving those commands from the master controller [0029], [0032]-[0034]).
Regarding claim 2, Sivertsen discloses all of the claim limitations as set forth above. Sivertsen further discloses the master battery processor is configured to determine, based on the battery information, the operation modes of each of the plurality of slave battery processors to separately be one of a first mode or a second mode(master controller commands the corresponding monitor modules to implement balancing measures [0014]), and communication with the master battery processor is to be performed at a higher communication participation rate when one of the plurality of slave battery processors is operating in the first mode as compared to when the one of the plurality of slave battery processors is operating in the second mode([0029], [0032-[0034]).
Regarding claim 5, Sivertsen discloses all of the claim limitations as set forth above. Sivertsen further discloses when the one of the plurality of slave battery processors is operating in the first mode, the one of the plurality of  slave battery processors is to receive the battery information transmitted from the other  of the plurality of slave battery processors, and to store the received battery information([0033]-[0034], [0030]), and when the one of the plurality of slave battery processors is operating in the first mode, the one of the plurality of slave battery processors is to transmit, based on acknowledgements, the battery information among pieces of the stored battery information which is not received by the master battery processor, to the master battery processor([0030]).
Regarding claim 6, Sivertsen discloses all of the claim limitations as set forth above. Sivertsen further discloses the master battery processor is configured to determine, based on the battery information, an operation mode of one of the plurality of  slave battery processors coupled to a battery for balancing, to be the first mode([0014], [0029]).
Regarding claim 7, Sivertsen discloses all of the claim limitations as set forth above. Sivertsen further discloses the master battery processor is configured to determine an operation mode of the one of the plurality of  slave battery processors coupled to a battery for balancing which is in a good communication state, to be the first mode([0014], [0029]).
Regarding claim 10, Sivertsen discloses all of the claim limitations as set forth above. Sivertsen further discloses the battery information includes state information of one of the plurality of  batteries ([0014]).
Regarding claim 11, Sivertsen discloses  a method of operating a battery system ([0014]) that includes a master battery processor (master controller [0014], [0035]) and a plurality of slave battery processors(plurality of monitor modules [0014], [0031]), the method comprising:
transmitting, by the master battery processor, monitoring commands to the plurality of slave battery processors([0014]); transmitting, by the plurality of slave battery processors, battery information of  batteries coupled to the plurality of  slave battery processors, to the master battery processor in response to the monitoring commands([0014]); determining, by the master battery processor, operation modes of the plurality of slave battery processors based on the transmitted battery information (determine if any of the plurality of batteries require balancing measures [0014], [0029]); and communicating, by the plurality of slave battery processors, with the master battery processor at different communication participation rates according to the determined operation modes ( depending on the balancing command, the monitor activates one or a combination of balancing methods and commands for reporting temperature, reporting voltage, reporting status can be executed by the monitor modules in response to receiving those commands from the master controller [0029], [0032]-[0034]).
Regarding claim 12, Sivertsen discloses all of the claim limitations as set forth above. Sivertsen further discloses the determining of the operation modes of the plurality of slave battery processors includes: determining, by the master battery processor based on the battery information, the operation modes of each of the plurality of slave battery processors to separately be one of a first mode or a second mode (master controller commands the corresponding monitor modules to implement balancing measures [0014]), wherein one of the plurality of slave battery processors is to communicate with the master battery processor at a higher communication participation rate when the one of the plurality of slave battery processors is operating in the first mode as compared to when the one of the plurality of slave battery processors is operating in the second mode ([0029], [0032]-[0034]).
Regarding claim 14, Sivertsen discloses all of the claim limitations as set forth above. Sivertsen further discloses   the communicating with the master battery processor, includes:
receiving, by the one of the plurality of  slave battery processors when operating in the first mode, the battery information transmitted from other ones of the plurality of slave battery processors; storing the received battery information; and transmitting the stored battery information to the master battery processor([0033]-[0034], [0030]).
Regarding claim 15, Sivertsen discloses all of the claim limitations as set forth above. Sivertsen further discloses the determining of the operation modes of the plurality of slave battery processors includes: determining, by the master battery processor based on the battery information, an operation mode of one of the plurality of  slave battery processors coupled to the battery for balancing, to be the first mode([0014], [0029]).
Regarding claim 17, Sivertsen discloses a battery system (abstract) comprising: a master battery processor configured to transmit monitoring commands(master controller [0014], [0035]); a first slave battery processor configured to be coupled to a first battery(monitor module 304(2), Fig. 3, [0027]-[0028], [0031]), and to transmit first battery information of the first battery to the master battery processor in response to one of the monitoring commands([0014]); and
a second slave battery processor configured to be coupled to a second battery(monitor module 304(1), Fig. 3, [0027]-[0028], [0031]), and to transmit second battery information of the second battery to the master battery processor in response to one of the monitoring commands([0014]),
wherein the master battery processor is configured to determine an operational mode of the first slave battery processor based on the first battery information(determine if any of the plurality of batteries require balancing measures [0014], [0029]), and to determine an operation mode of the second slave battery processor based on the second battery information(determine if any of the plurality of batteries require balancing measures [0014], [0029]), the first slave battery processor is to communicate with the master battery processor at first frequency according to the determined operation mode of the first slave battery processor( depending on the balancing command, the monitor activates one or a combination of balancing methods and commands for reporting temperature, reporting voltage, reporting status can be executed by the monitor modules in response to receiving those commands from the master controller [0029], [0032]-[0034]), and the second slave battery processor is to communicate with the master battery processor at second frequency according to the determined operation mode of the second slave battery processor( depending on the balancing command, the monitor activates one or a combination of balancing methods and commands for reporting temperature, reporting voltage, reporting status can be executed by the monitor modules in response to receiving those commands from the master controller [0029], [0032]-[0034]).
Regarding claim 18, Sivertsen discloses all of the claim limitations as set forth above. Sivertsen further discloses  the first battery has a higher voltage than the second battery([0029], [0033]), and the first frequency is greater than the second frequency([0029], [0032]-[0034]).
Regarding claim 19, Sivertsen discloses all of the claim limitations as set forth above. Sivertsen further discloses the first slave battery processor is to receive data transmitted from the second slave battery processor, and the first slave battery processor is to transmit the received data to the master battery processor([0030]).
Claim Rejections - 35 USC § 103
34.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
35.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sivertsen (US 2009/0027009) as applied to claims 1 and 2 above.
Regarding claim 4, Sivertsen discloses all of the claim limitations as set forth above. Sivertsen discloses to balance the battery pack, the master controller issues a command to the monitor module ([0029]), commands for reporting temperature, reporting voltage, setting a load, updating software, firmware, and report status can be executed by the monitor modules in response to receiving those commands from the master controller ([0034]) but does not explicitly disclose  the one of the plurality of  slave battery processors is to transmit the battery information to the master battery processor a greater number of times when the one of the plurality of slave battery processors is operating in the first mode as compared to when the one of the plurality of slave battery processors is operating in the second mode.
It would have been obvious to one of ordinary skill in the art to have the one of the plurality of  slave battery processors is to transmit the battery information to the master battery processor a greater number of times when the one of the plurality of  slave battery processors is operating in the first mode as compared to when the one of the plurality of slave battery processors is operating in the second mode since operating in a first mode such as requiring balancing measures would necessitate more reporting of voltage values to the master battery processor. 
36.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sivertsen (US 2009/0027009)  as applied to claims 1 and 2 above, and further in view of Kim et al. (US 2019/0237816).
Regarding claim 8, Sivertsen discloses all of the claim limitations as set forth above. Sivertsen does not disclose when another one of the plurality of slave battery processors is operating in the second mode, the another one of the plurality of slave battery processors is to enter an idle mode and not communicate with the master battery processor until a wake-up signal is received.
Kim teaches a wireless battery management system in which each slave BMS in sleep mode can perform the operation of scanning a wakeup command from a master BMS and the operation of balancing battery modules at the same time using electrical energy of each battery module in which each slave BMS is coupled([0011]).  Kim teaches the sleep mode refers  to a mode that is activated in a situation in which the battery module  is not in failure state (for example, overdischarge), but is not charged/discharged (for example, an ignition OFF state of an electric vehicle)([0069] and in the sleep mode, each slave BMS  may execute only limited function using the power supplied from the battery module  only for the period of time during which a preset condition is satisfied([0069]).
	It would have been obvious to one of ordinary skill in the art to include in the battery system of Sivertsen, when another one of the plurality of slave battery processors is operating in the second mode, the another one of the plurality of  slave battery processors is to enter an idle mode and not communicate with the master battery processor until a wake-up signal is received as taught by Kim in order to execute only limited function using the power supplied from the battery module.
37.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sivertsen (US 2009/0027009)  as applied to claim 1  above, and further in view of Sung et al. (WO2019066214)  with citations from equivalent (US 2019/0356025).
Regarding claim 9, Sivertsen discloses all of the claim limitations as set forth above. Sivertsen does not disclose the plurality of slave battery processors are to wirelessly communicate with the master battery processor.
Sung teaches a battery module equalization apparatus includes a plurality of slave controllers  each electrically connected to the plurality of battery modules to measure voltage values of the plurality of battery modules, and having a slave charging/discharging channel through which the current that charges and discharges each battery module flows, and a master controller that receives the voltage value of each battery module from the plurality of slave controllers, selects at least one of the plurality of slave controllers based on the received voltage value, and transmits a CHARGE or DISCHARGE command to the at least one selected slave controller, and having a master charging/discharging channel through which the charging current supplied to the at least one slave controller and the discharging current supplied from the at least one slave controller flow(abstract).  Sung teaches the slave communication unit  may communicate with the master controller, and transmit and receive various pieces of data to/from the master controller and  the slave communication unit  may connect the slave controller and the master controller  using various types of wired or wireless communication networks([0145]).
It would have been obvious to one of ordinary skill in the art to modify the battery system of Sivertsen with the plurality of  slave battery processors are to wirelessly communicate with the master battery processor as taught by Sung as obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143.
38.	Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sivertsen (US 2009/0027009)  as applied to claim 11  above, and further in view of Sung et al. (WO2019066214) with citations from equivalent (US 2019/0356025).
Regarding claim 16, Sivertsen discloses all of the claim limitations as set forth above. Sivertsen does not disclose  the communicating includes the plurality of slave battery processors wirelessly communicating with the master battery processor.
Sung teaches a battery module equalization apparatus includes a plurality of slave controllers  each electrically connected to the plurality of battery modules to measure voltage values of the plurality of battery modules, and having a slave charging/discharging channel through which the current that charges and discharges each battery module flows, and a master controller that receives the voltage value of each battery module from the plurality of slave controllers, selects at least one of the plurality of slave controllers based on the received voltage value, and transmits a CHARGE or DISCHARGE command to the at least one selected slave controller, and having a master charging/discharging channel through which the charging current supplied to the at least one slave controller and the discharging current supplied from the at least one slave controller flow(abstract).  Sung teaches the slave communication unit  may communicate with the master controller, and transmit and receive various pieces of data to/from the master controller and  the slave communication unit  may connect the slave controller and the master controller  using various types of wired or wireless communication networks([0145]).
It would have been obvious to one of ordinary skill in the art to modify the battery system of Sivertsen with the communicating includes the plurality of slave battery processors wirelessly communicating with the master battery processor as taught by Sung as obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143.
39.	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sivertsen (US 2009/0027009)  as applied to claim 17  above, and further in view of Sung et al. (US 2019/0356025).
Regarding claim 20, Sivertsen discloses all of the claim limitations as set forth above. Sivertsen does not disclose the first slave battery processor is to wirelessly communicate with the master battery processor, and the second slave battery processor is to wirelessly communicate with the master battery processor.
Sung teaches a battery module equalization apparatus includes a plurality of slave controllers  each electrically connected to the plurality of battery modules to measure voltage values of the plurality of battery modules, and having a slave charging/discharging channel through which the current that charges and discharges each battery module flows, and a master controller that receives the voltage value of each battery module from the plurality of slave controllers, selects at least one of the plurality of slave controllers based on the received voltage value, and transmits a CHARGE or DISCHARGE command to the at least one selected slave controller, and having a master charging/discharging channel through which the charging current supplied to the at least one slave controller and the discharging current supplied from the at least one slave controller flow(abstract).  Sung teaches the slave communication unit  may communicate with the master controller, and transmit and receive various pieces of data to/from the master controller and  the slave communication unit  may connect the slave controller and the master controller  using various types of wired or wireless communication networks([0145]).
It would have been obvious to one of ordinary skill in the art to modify the battery system of Sivertsen with the first slave battery processor is to wirelessly communicate with the master battery processor, and the second slave battery processor is to wirelessly communicate with the master battery processor as taught by Sung as obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143.
Allowable Subject Matter
40.	Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the rejection under 35 U.S.C. 112 set forth in this office action on claims 1-10 is overcome.
In particular, the allowable limitation is the one of the plurality of  slave battery processors is to transmit the battery information to the master battery processor with higher transmission strength when the one of the plurality of slave battery processors is operating in the first mode as compared to when the one of the plurality of  slave battery processors is operating in the second mode.
In the instant invention, the master battery processor 400 may determine the operation mode of the slave battery processor among the slave battery processors 300-1 to 300-n, to be the active mode (for example, the first mode), wherein the slave battery processor transmits data with a transmission signal strength equal to or greater than a reference strength, transmits with a transmission period shorter than a reference period, transmits with frequency of transmissions greater than reference frequency, or transmits the battery information to the master battery processor 400 normally(Fig. 4, [0142] US 2021/0135293).
Sivertsen does not disclose, teach or render obvious the noted claim limitation.
41.	Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the rejection under 35 U.S.C. 112 set forth in this office action on claims 11-16 is overcome.
In particular, the allowable limitation is  the communicating with the master battery processor, includes: transmitting, by the one of the plurality of  slave battery processors, the battery information to the master battery processor with at least one of a higher transmission strength or a greater number of times, when the one of the plurality of slave battery processors is operating in the first mode as compared to when the one of the plurality of  slave battery processors is operating in the second mode.  The reasons for allowance are substantially the same as provided in paragraph 40 above and apply herein. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724